Name: 80/1324/EEC: Commission Decision of 17 December 1980 approving a French multi-sectoral programme for the processing and marketing of agricultural produce from the overseas departments pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D132480/1324/EEC: Commission Decision of 17 December 1980 approving a French multi-sectoral programme for the processing and marketing of agricultural produce from the overseas departments pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 380 , 31/12/1980 P. 0018 - 0018++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A FRENCH MULTI-SECTORAL PROGRAMME FOR THE PROCESSING AND MARKETING OF AGRICULTURAL PRODUCE FROM THE OVERSEAS DEPARTMENTS PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1324/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 13 MARCH 1980 THE FRENCH GOVERNMENT FORWARDED A MULTI-SECTORAL PROGRAMME FOR THE PROCESSING AND MARKETING OF AGRICULTURAL PRODUCE FROM THE OVERSEAS DEPARTMENTS AND ON 23 SEPTEMBER 1980 PROVIDED ADDITIONAL DETAILS ; WHEREAS THE PROGRAMME , WHICH APPLIES TO THE WHOLE RANGE OF AGRICULTURAL PRODUCTION OF THE OVERSEAS DEPARTMENTS , RELATES ESPECIALLY TO THE RATIONALIZATION AND MODERNIZATION OF MARKETING AND PROCESSING FACILITIES FOR SUGAR CANE AND TROPICAL FRUITS AS WELL AS THE RATIONALIZATION , MODERNIZATION AND ENLARGEMENT OF MARKETING AND PROCESSING FACILITIES FOR : - OTHER FRUIT AND VEGETABLES , HORTICULTURAL AND FLOWER PRODUCTS , - ANIMAL PRODUCTS ( MEAT AND MILK PRODUCTS ) , - CEREALS AND ANIMAL FEEDSTUFFS , - FISH FARMING PRODUCTS , IN ORDER TO INCREASE THE VALUE OF PRODUCTION , ENLARGE MARKET OUTLETS AND THUS IMPROVE FARMERS' INCOMES ; WHEREAS , CONSEQUENTLY , IT IS A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE ABOVEMENTIONED SECTORS ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE AND FOR THE PART RELATING TO FISH FARMING WITH THE OPINION OF THE STANDING COMMITTEE ON FISHING STRUCTURES , HAD ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH MULTI-SECTORAL PROGRAMME FOR THE PROCESSING AND MARKETING OF AGRICULTURAL PRODUCE FROM THE OVERSEAS DEPARTMENTS , SUBMITTED BY THE FRENCH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 13 MARCH 1980 AND SUPPLEMENTED ON 23 SEPTEMBER 1980 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .